DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 21 December 2021 has been entered in full.  Claims 1-15 and 18 are canceled.  Claims 25-35 remain withdrawn from consideration.  Claims 16, 17, and 19-24 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 16, 17, and 19 under 35 U.S.C. 101 as set forth at pp. 2-3 of the previous Office action (mailed 21 September 2021) is withdrawn in view of the amended claims (received 21 December 2021).
The rejection of claim 17 under 35 U.S.C. 112(b) as set forth at p. 6 of the previous Office action (mailed 21 September 2021) is withdrawn in view of the amended claim (received 21 December 2021).
The rejection of claims 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Lauderdale et al. as set forth at p. 7 of the previous Office action (mailed 21 September 2021) is withdrawn in view of the amended claims (received 21 December 2021).
The rejection of claims 16-19 and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Keino-Masu et al. with evidence provided by UniProtKB-Q90922 as set forth at pp. 7-9 of the previous Office action (mailed 21 September 2021) is withdrawn in view of the amended and canceled claims (received 21 December 2021).
withdrawn in view of the amended and canceled claims (received 21 December 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
Claims 16, 17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
Applicant argues (p. 7, remarks received 21 December 2021) that the claims have been amended to exclude variants that are only 50% or 70% identical to SEQ ID NO: 51, thus obviating the rejection.  Applicant’s arguments have been fully considered but are not found to be persuasive.  The claims recite at least 90% or at least 95% sequence identity with SEQ ID NO: 51.  As discussed in the previous Office action, a comparison of SEQ ID NO: 51, a draxin-binding fragment of zebrafish netrin-1a, to the corresponding fragment of human netrin-1 shows 96.5% identity.  See alignment provided at p. 5 of the previous Office action.  Claim 17 has been amended to recite SEQ ID NOs: 65 and 77, which are labelled as human netrin-1 fragments.  The fragments are shorter than the zebrafish fragment of SEQ ID NO: 51.  Also, no draxin-binding activity has been described for the fragments.  Accordingly, alignments of these fragments with SEQ ID NO: 51 cannot be relied upon to support written description of the claimed genus.  Accordingly, while 95% identity is supported by the alignment of zebrafish netrin-1a fragment SEQ ID NO: 51 to the naturally occurring corresponding fragment of human netrin-1, 90% identity is not supported.  

	Scope of Enablement:
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited peptide comprises a sequence selected from the group consisting of SEQ ID NO: 45, SEQ DI NO: 48, or SEQ ID NO: 65, or a variant thereof does not the claimed invention wherein the recited peptide comprises a sequence of SEQ ID NO: 77.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claimed invention is directed to a draxin-binding peptide comprising a sequence selected from the group consisting of SEQ ID NO: 45, SEQ ID NO: 48, SEQ ID NO: 65, and SEQ ID NO: 77, or a variant thereof having a sequence identity of at least 90% or 95%, wherein the peptide has a length of up to about 200 amino acid, and wherein the peptide is fused to a heterologous peptide or polypeptide.  Accordingly, the invention is complex and unpredictable, as it involves biological molecules.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The amount of guidance and working examples in the specification are more limited.  The specification indicates that a fragment of zebrafish netrin1a, SEQ ID NO: 51, binds draxin.  SEQ ID NOs: 45 and 48 are longer fragments of zebrafish netrin1a and comprise SEQ ID NO: 51, and thus can reasonably be expected to also bind draxin.  SEQ ID NO: 65 is a fragment of human netrin1 corresponding to the zebrafish fragment of SEQ ID NO: 51, and thus also can reasonably be expected to bind draxin.  However, SEQ ID NO: 77 appears to be a mutated human netrin1 sequence.  Neither the specification nor the prior art indicate that this sequence is capable of binding draxin.
The state of the art indicates that minor changes in netrin1 sequence have dramatic physiological effects, implying a change in its biological activities.  See Méneret et al. (2017, J Clin Invest 127(11):3923-3936), who report that 3 mutations in exon 7 of human netrin1 correlate with the disorder CMM (congenital mirror movements).  See also Vosberg et al. (2020, Mol Psychiat 25:297-307), who report that genetic variations of netrin-1 in humans are associated with depression, schizophrenia, and substance abuse.   
Due to the large quantity of experimentation necessary to make and screen the netrin1 fragments and variants thereof based on a staring sequence of SE QID NO: 77, which does not clearly bind draxin, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 February 2022